Celebrezze, C.J.,
dissenting. This appeal was not untimely and should not have been dismissed. The majority’s reliance on R.C. 5705.37 is misplaced. The instant case concerns a determination by the appellant budget commission that no funds were to be allocated to appellee’s undivided local government fund. The relevant statute which deals specifically with this allocation process is R.C. 5747.51.
This statute sets forth in detail the exact procedures with which a budget commission must comply when allocating local government funds, from the initial estimate (R.C. 5747.51[A]) to the final notice of its action which must be sent to each subdivision (R.C. 5747.51[J]). As R.C. 5747.51(J) expressly states, the auditor is required to send lay certified mail a copy of the budget commission’s allocation to the fiscal officer of each subdivision. The subsection clearly provides that “[tjhis copy shall constitute the official notice of the commission action” (emphasis added) so as to commence the running of the thirty-day period for filing an appeal pursuant to R.C. 5705.37.
Appellant apparently had not read R.C. 5747.51(J), for, by its own ad*38mission, it did not send the proper notice to appellee. The Brown County Auditor testified as follows at the hearing before the Board of Tax Appeals:
“A. * * * At that time I was following the procedures that had been handed down by my own predecessors in office, and I learned later that we were not in full compliance with the certified mailing notice, as is required by [R.C.] 5747.51.
“The only specific notice to the participating subdivision as to their allocation of local government funds was contained on this certificate of estimated revenues * * *.
“The Witness: * * * That was the only notice that any subdivision was receiving, under the practices of the budget commission at that time. We have since changed procedures, to be more in compliance with [R.C.] 5747.51.”
The notice requirement of R.C. 5747.51(J) is simple, straightforward and, to my mind, clearly specifies that the only proper notice of budget commission action pursuant to R.C. 5747.51 is certified mail notice of a copy of the commission’s allocation. When the proper form of notice is unmistakably stated within the very statute governing appellant’s apportionment of the local government fund, there is no reason for the majority to read into this statute an alternative permissible method of notice.
The appellee in the instant case still had not received the proper certified mail notice when it became evident that no further action was forthcoming from the commission. Appellee then had no choice but to seek review of the commission’s apparent determination to deny distribution, regardless of the fact that the thirty-day appeal period had not even been triggered by proper notice, or it would have been left with nothing. Thus, the Board of Tax Appeals did have jurisdiction to hear this appeal.
Although I believe that the board possessed jurisdiction over appellee’s appeal, I would reverse that portion of the board’s decision which found that appellee was entitled to an allocation of the undivided local government fund. This finding was based on a consideration of the merits of appellant’s decision to deny apportionment because appellee had failed to submit a budget.
The cause before the board on April 2, 1985 was a motion to dismiss appellee’s appeal on grounds it was not timely filed. At the bottom of the hearing notice, the board noted that “the hearing is for the purpose of hearing any evidence adduced by the parties with respect to the motion only; no evidence will be heard, considered or received with respect to the merits of the case. If and in the event the motion to dismiss * * * is denied, the cause will be subsequently scheduled with respect to the merits of the subject case.”
Despite this professed intent to decide only the motion to dismiss, the board’s decision rendered June 16, 1985 also decided the merits of the ap*39peal. Appellant’s pre-hearing statement indicated that it planned to call twenty-two witnesses at trial on the merits. Only one of these witnesses testified during the hearing on the motion to dismiss. The board’s decision on the merits was clearly outside the scope of the hearing on the motion to dismiss. I would, therefore, reverse that portion of the board’s decision pertaining to the merits of this appeal and remand the cause to the board for proper adjudication at a full hearing.
For the foregoing reasons, I respectfully dissent.
Hoffman, J., concurs in the foregoing dissenting opinion.